Citation Nr: 1236180	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disorder manifested by imbalance and dizziness, to include benign positional vertigo and Meniere's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2010, the Board remanded the Veteran's service connection claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a February 2011 supplemental statement of the case (SSOC).  In July 2011, the Board remanded this issue for compliance with the prior Remand instructions.  As will be discussed below, a VA addendum opinion was subsequently obtained.  Further review of the record now reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC continued the previous denial in an April 2012 SSOC.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.  

FINDING OF FACT

A disorder manifested by dizziness and imbalance, to include benign positional vertigo and Meniere's disease, did not manifest in service or until many years thereafter and is not otherwise attributable to such active duty.  


CONCLUSION OF LAW

A disorder manifested by dizziness and imbalance, to include benign positional vertigo and Meniere's disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional notice letter dated in April 2005 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A March 2006 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of the March 2006 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of an SSOC, most recently in April 2012.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA and private treatment records in furtherance of his claim.  There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was recently provided a VA examination in December 2010 with an addendum opinion in July 2011.  Together, the December 2010 examination report and July 2011 addendum opinion contain sufficient evidence by which to decide the claim.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is based on factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the December 2010 VA examination report and July 2011 addendum opinion are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Here, the Veteran contends that he is entitled to service connection for a chronic disorder manifested by dizziness and imbalance, which is due to his military service.  Specifically, the Veteran has stated that his current symptoms of dizziness and imbalance are the result of an in-service injury sustained when an enemy bullet shattered his glasses causing him to sustain a corneal abrasion.  See, e.g., the Veteran's statement received March 2005.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board initially notes that the Veteran's STRs include entries dated in March 1967 that document the in-service injury which resulted in a corneal abrasion and laceration of the left eye.  An STR dated April 1967 noted that the Veteran was treated for his eye injury aboard the U.S.S. REPOSE.  Notably, however, no additional injuries to the head or residual neurological injuries were documented in the STRs.  Moreover, the April 1969 separation examination did not document any residual disabilities as a result of the March 1967 injury.

Private treatment records dated July 1997 showed that the Veteran was treated for an onset of dizziness that began that morning at 10:00A.M.  Treatment records from 1997 show that the Veteran was initially thought to have viral labyrinthitis; however, subsequent treatment notes provide diagnoses of both Meniere's disease and benign paroxysmal positional vertigo.  See, e.g., the private treatment records dated August 1997 & August 1999.  VA treatment records dated in March 2005 indicate that the Veteran "[h]as been told he has Meniere's disease, diagnosed four or five years ago."  A VA audiology examination dated August 2005 notes the Veteran's report that he continued to experience significant vertigo issues when he is in complete darkness.  The VA examiner documented the Veteran's report that he first sought treatment for vertigo in 1997.  The Veteran told the VA examiner that medical professionals had ruled out a diagnosis of Meniere's disease.

VA treatment records dated March 2008 indicates that the Veteran had a past medical history of Meniere's disease, which was diagnosed about six years prior.  The treating physician noted that the Veteran "has been asymptomatic ever since.  He does have some mild balance issues from his Meniere's disease which is apparently not new."

The Veteran submitted a July 2006 letter from Dr. R.L.N. in support of his claim.  In the letter, Dr. R.L.N. described the Veteran's in-service eye injury and noise exposure and then opined that the Veteran's imbalance is related to his in-service noise exposure.  
As indicated above, the Veteran's claim was remanded in November 2010 to afford him a VA examination to address a current diagnosis with regard to his imbalance and dizziness problems.  The examiner was also to address medical nexus with the Veteran's military service.  The Veteran was afforded a VA examination in December 2010 at which time the examiner diagnosed the Veteran with "benign positional vertigo, Meniere's disease, and imbalance secondary to positional vertigo and Meniere's disease."  The examiner then stated that "[i]t is less likely that the Veteran's complaint of imbalance is related to any disease or injury incurred during the military service."  The examiner explained that, "[b]ased on review of the incident, supporting data, it is my opinion that the Veteran's imbalance sensation etc. is not caused by or related to his incident [i]n March 1967."

An addendum opinion was obtained in July 2011 at which time the examiner confirmed the diagnosis of benign positional vertigo and Meniere's disease.  The examiner then explained that, with respect to the in-service injury, "[t]he STRs are clear that the Veteran did sustain a mild injury to his left cornea, there is no objective medical evidence in the STRs that he suffered any type of severe head injury, any type of neurologic or ear injury."  The examiner continued, "[r]egarding the Veteran's continuity of symptoms, the records do not indicate evidence of continuity of symptoms as it was a period of 28 years...since he left service [in 1969] to the first note in 1997 where the primary care note clearly states that his dizziness began, 'started this AM,' this date was July 28, 1997, which is a period of 28 years."  The examiner concluded, "[t]herefore it is the opinion of this medical examiner that there is no physiological relationship between the Veteran's incident in service of having his glasses struck off and a mild corneal abrasion with no evidence of severe head injury or ear or neurologic injury at that time that is related to the Veteran's diagnosis of Meniere's disease and benign positional vertigo that started 28 years later.  The majority of current medical knowledge yields that the etiology of the BPV and Meniere's is idiopathic."  The examiner summarized his findings:  "[t]herefore, it is the opinion of this medical examiner that there is no current objective medical evidence to support the Veteran's claim of continuity and no current objective medical evidence that the Veteran's injury in 1967 is related to his benign positional vertigo and Meniere's disease, which are both in general idiopathic."
The Board has considered the medical opinion of Dr. R.L.N. relating the Veteran's currently diagnosed imbalance problems to his military service to include noise exposure and in-service injury.  Significantly, in rendering his opinion, Dr. R.L.N. did not address the more than 28 year gap between the in-service injury and the initial diagnosis of dizziness and imbalance in July 1997.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In contrast, the July 2011 VA addendum opinion appears to be consistent with the Veteran's medical history and is supported by medical literature.  Moreover, the July 2011 VA medical opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history, including his in-service experience as recounted by the Veteran himself.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges the representative's contentions that the July 2011 examiner's findings of medical nexus are "non sequitur" because the examiner described the etiology of benign positional vertigo and Meniere's disease as 'generally idiopathic.'  See the written brief presentation dated September 2012.  However, the July 2011 VA examiner provided a thorough rationale for the conclusions rendered including a discussion of the idiopathic nature of the diagnosed benign positional vertigo and Meniere's disease.  Crucially, the addendum opinion clearly articulated the examiner's rationale that the medical evidence of record, including the Veteran's medical history, did not support a finding that the in-service injury was related to the currently diagnosed disorders.  C.f., Jones v. Shinseki, 23 Vet. App. 382 (2010) (to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

The Board has considered the Veteran's assertions that he has had imbalance symptomatology since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the July 2011 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether the claimed disability is attributable to his military service than the Veteran's contentions as to the chronicity of his claimed disability.  Indeed, when the Veteran left military service it was specifically noted that he had no residuals of the in-service injury.  Additionally, the private treatment records document the Veterans specific report that his dizziness and imbalance symptomatology began on the morning of July 28, 1997.  See the private treatment record dated July 1997.  As noted by the July 2011 VA examiner, this report of the onset of imbalance and dizziness symptoms occurred more than 28 years after the Veteran's April 1969 military discharge.  This information causes the Board to conclude that the Veteran's statements regarding continuity are not probative.

The Board acknowledges the Veteran's contentions that his currently diagnosed benign positional vertigo and Meniere's disease is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

The Board is persuaded that the Veteran's currently-diagnosed chronic disorder manifested by imbalance and dizziness, to include benign positional vertigo and Meniere's disease, did not result from the injury sustained during his active military service-nor has this condition been shown to have developed in service or as a result of an established event, injury, or disease in service.  The Board finds persuasive the July 2011 VA examiner's opinion that the Veteran's current benign positional vertigo and Meniere's disease is not related to, or a result of, his reported in-service injury.  Service records support the examiner's opinion that the difficulties experienced in service did not result in chronic residuals relating to the currently diagnosed benign positional vertigo and Meniere's disease.

The Board is charged with weighing the positive and negative evidence and resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  The Board finds that the preponderance of the evidence is against the claim for service connection for a disorder manifested by imbalance and dizziness, to include benign positional vertigo and Meniere's disease.  As the probative evidence of record does not support a conclusion that a disorder manifested by imbalance and dizziness to include is related to the in-service injury sustained by the Veteran, an award of service connection may not be made.  The preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a disorder manifested by imbalance and dizziness, to include benign positional vertigo and Meniere's disease, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


